ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-435, recommending that RUPERT A. HALL, JR., of MOORESTOWN, who was admitted to the bar of this State in 1983, be suspended for an indeterminate period of time for violating RPC 1.8(a) (prohibited business transactions with clients), RPC 1.15(a) (failure to safeguard client property), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And RUPERT A. HALL, JR., having failed to appear as ordered by the Court to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that on the basis of respondent’s unethical conduct and his failure to appear on the Court’s Order to Show Cause that disbarment is required;
And good cause appearing;
It is ORDERED that RUPERT A. HALL, JR., be disbarred, effective immediately, that his name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RUPERT A. HALL, JR., pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and *340shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.